DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 8, 10, 12-18, 20, 27, 29, 34, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 recite the limitation “wherein a period of time of the exposing the energy source as a percentage of time required to undergo the condensation reaction is greater than about 100%.” The limitation is indefinite, because it is not clear what is meant by “the condensation reaction” or “a period of time of the exposing to the energy source as a percentage of time required to undergo the condensation reaction.” The claim requires a portion of polymeric material fusing or melting and the portion of polymeric material undergoes a condensation reaction. However, the claim does not adequately define any specific boundaries of “a condensation reaction” to adequately define the step of exposing the layer to an energy source as a percentage of time required to undergo a condensation reaction. It is not clear whether the recited “condensation reaction” refers to at least some portion of the irradiated portion undergoing condensation reaction or at least some molecules undergoing condensation reaction or whether it refers to some defined period of time, as for instance from an initial time at which condensation first occurs in any of the portion to a final time when no molecules within a portion or within a layer undergo further condensation. Since the claim requires exposing the first layer to an energy source and also requires that at least a portion of the polymer material fuses or melts, Examiner considers the limitation to include some period of time during which polymeric material in a portion of the polymeric material undergoes a condensation reaction.
Claim 34 recites the limitation “wherein a period of time of the exposing the energy source as a percentage of time required to undergo the condensation reaction is greater than about 100%.” The limitation is indefinite, because it is not clear what is meant by “the condensation reaction” or “a period of time of the exposing to the energy source as a percentage of time required to undergo the condensation reaction.” The claim requires a portion of polymeric material fusing or melting and the portion of polymeric material undergoes a condensation reaction. However, the claim does not adequately define any specific boundaries of “a condensation reaction” to adequately define the step of exposing the layer to an energy source as a percentage of time required to undergo a condensation reaction. It is not clear whether the recited “condensation reaction” refers to at least some portion of the irradiated portion undergoing condensation reaction or at least some molecules undergoing condensation reaction or whether it refers to some defined period of time, as for instance from an initial time at which condensation first occurs in any of the portion to a final time when no molecules within a portion or within a layer undergo further condensation. Examiner considers the limitation to include some period of time during which at least some polymeric material in at least a portion of the layer of polymeric material undergoes a condensation reaction.
Claim 34 recites the limitation “the condensation reaction” in lines 8-9. There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “a condensation reaction.”

Claims 2, 4-6, 8, 10, 12-16, 18, 20, 27, 29, and 37 are rejected as depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-5, 8, 12-18, 20, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff et al. (WO 2019/013814).
Regarding Claim 1, Woodruff et al. (WO’814) teach a method for increasing the molecular weight of a polymer material during an additive manufacturing process, the method comprising: a) disposing a first layer of the polymer material on a platform (build material, comprising particles of polymer, Abstract), b) exposing the first layer of the polymer material to an energy source for a sufficient period of time, such that at least a portion of the polymer material fuses or melts (coalesces) [0017-0018] and undergoes a condensation reaction [0017, 0020], c) controlling the condensation reaction by allowing a desired increased number average molecular weight of the polymer material [0017, 0020, 0021], wherein controlling the condensation reaction comprises adjusting an energy source-related parameter (directing heat to specific locations [0021), a polymer-related parameter (directing heat to the polymer at specific locations [0021]), choosing a polymer which undergoes condensation reactions [0017], a temperature related parameter (heating to an elevated temperature [0020]), or a combination thereof, and d) repeating steps (a) to (c) to form an object in a layerwise fashion [0018].  
WO’814 teaches exposing the first layer of the polymeric material to an energy source (light), which is converted to heat using a light-absorbing “fusing agent” applied to selected areas of a layer [0103-104] to raise the temperature up to a melting point [00111-0113]. WO’814 fails to teach explicitly a time of exposing as a percentage of time for at least a portion of polymer to undergo condensation. However, since WO’814 teaches a composition which absorbs light and converts it to heat in order to raise the temperature of the composition to a melting temperature, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of WO’814 by exposing a layer to light over a time which includes a) a time for a fusing agent to absorb light, b) a time for fusing agent to raise the temperature to a melting temperature and to undergo a condensation reaction, and c) a time for at least a portion of the polymer material to undergo a condensation reaction -- in other words by exposing for a time that is longer that condensation time. Moreover, it would have been obvious to adjust the required times through routine optimization for the same reasons.
Regarding Claim 2, the method includes maintaining the platform at an elevated temperature below an initial melting temperature or sintering temperature of the polymer material and/or pre-heating the surface of the layer of powder polymer prior to step (b) [0010].
Regarding Claim 4, the additive manufacturing process includes a sintering process [0001].
Regarding Claim 5, step (b) includes exposing the first layer of the polymer material to an electromagnetic beam (light) [0098, 0100].
Regarding Claim 8, the energy source increases the temperature of the first layer of the polymer [0098, 0100].
Regarding Claim 12, WO’814 teaches increasing molecular weight through a controlled condensation reaction [0028, 0031, 0032] and molecular weight ranges of build material [0072]. WO’814 fails to teach the recited range of molecular weight change. WO’814 evidences that the timing and extent of molecular weight increase is a result-effective variable, at some point affecting mechanical properties, polymerization, and reptation of polymers, especially where the timing is not controlled [0017, 0020, 0021]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of WO’814 by increasing the molecular weight to within the recited range through routine optimization to optimize mechanical properties, polymerization, and reptation.
Regarding Claim 13, WO’814 teaches fusing polymer material within a layer, applying further layers on top of each other, and repeating the fusion of each layer. WO”814 fails explicitly to teach fusing one layer to another. Because WO’814 suggests that layers are deposited on top of each other to build an isotropic structure [0031], it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of WO’814 so that material in one layer is fused to material in another layer as well as fusing material within a layer in order to achieve an isotropic structure.
Regarding Claim 14, the polymer material is selected from a polyamide [0017], a polystyrene, a polyester, a polyalkylene (polyethylene, polypropylene), a poly ether ketone, a polyacrylate,  a thermoplastic urethane, polyketone, a polycarbonate, a polyolefin (polyethylene, polypropylene, a polyethene (polyethylene), a blend thereof, a copolymer thereof, or a derivative thereof [0082].  
Regarding Claim 15, the layer of polymer material has a thickness of from 10 microns to 100 micron [0067].
Regarding Claim 16, WO’814 fails to teach a duration of projecting an energy source. However, WO’814 teaches a process that happens in time -- electromagnetic energy, including that in the form of light, is used to generate heat to fuse build material [0008, 0029, 0096, 0098]. WO’0100 also teaches a range of wavelengths of light used to generate heat and ranges of temperature boosting capacity [0098, 0100]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of WO’814 to project a source of energy for a duration of at least one second through routine optimization in order to provide sufficient energy and heat to provide sufficient coalescence of build material. 
Regarding Claim 17, WO’814 teaches a method for increasing the molecular weight of a polymer material during an additive manufacturing process, the method comprising: a) disposing a first layer of the polymer material on a platform (build material, comprising particles of polymer, Abstract), b) exposing the first layer of the polymer material to an energy source for a sufficient period of time, such that at least a portion of the polymer material fuses or melts (coalesces) [0017-0018] and undergoes a condensation reaction [0017, 0020], c) controlling the condensation reaction by allowing a desired increased number average molecular weight of the polymer material [0017, 0020, 0021], and d) repeating steps (a) to (c) to form an object in a layerwise fashion [0018].  WO’814 teaches exposing the first layer of the polymeric material to an energy source (light), which is converted to heat using a light-absorbing “fusing agent” applied to selected areas of a layer [0103-104] to raise the temperature up to a melting point [00111-0113]. WO’814 fails to teach explicitly a time of exposing as a percentage of time for at least a portion of polymer to undergo condensation. However, since WO’814 teaches a composition which absorbs light and converts it to heat in order to raise the temperature of the composition to a melting temperature, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of WO’814 by exposing a layer to light over a time which includes a) a time for a fusing agent to absorb light, b) a time for fusing agent to raise the temperature to a melting temperature and to undergo a condensation reaction, and c) a time for at least a portion of the polymer material to undergo a condensation reaction -- in other words by exposing for a time that is longer that condensation time. Moreover, it would have been obvious to adjust the required times through routine optimization for the same reasons.
Regarding Claim 18, the method includes maintaining the platform at an elevated temperature below an initial melting temperature or sintering temperature of the polymer material and/or pre-heating the surface of the layer of powder polymer prior to step (b) [0010].
Regarding Claim 20, the additive manufacturing process includes a sintering process [0001].
Regarding Claim 29, WO’814 teaches increasing molecular weight through a controlled condensation reaction [0028, 0031, 0032] and molecular weight ranges of build material [0072]. WO’814 fails to teach the recited range of molecular weight change. WO’814 evidences that the timing and extent of molecular weight increase is a result-effective variable, at some point affecting mechanical properties, polymerization, and reptation of polymers, especially where the timing is not controlled [0017, 0020, 0021]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of WO’814 by increasing the molecular weight to within the recited range through routine optimization to optimize mechanical properties, polymerization, and reptation.
Claims 10 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff et al. (WO 2019/013814) as applied to Claims 1 and 17 above, and further in view of Hsu (US 2017/0072633).
Regarding Claims 10 and 27, WO’814 fails to teach controlling the condensation reaction by adjusting an energy source-related parameter selected from an intensity. Hsu (US’633) teach a method of additive manufacturing using a laser as a heat source, and suggests adjusting the laser’s intensity to adjust the amount of heat on the surface of the part [0011, 0024]. It would have been obvious at the time of invention to modify the process of WO’814 by controlling the condensation reaction by adjusting the intensity of the energy source (laser), because US’633 suggests adjusting the intensity of a laser to adjust the heat.
Claims 34 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff et al. (WO 2019/013814) in view of Hopkinson et al. (US 2014/0314613).
Regarding Claim 34, Woodruff et al. (WO’814) teach a method for increasing the molecular weight of a polymer material during an additive manufacturing process, the method comprising: a) disposing a first layer of the polymer material on a platform (build material, comprising particles of polymer, Abstract), b) exposing the first layer of the polymer material to an energy source for a sufficient period of time, such that at least a portion of the polymer material fuses or melts (coalesces) [0017-0018] and undergoes a condensation reaction [0017, 0020], c) controlling the condensation reaction by allowing a desired increased number average molecular weight of the polymer material [0017, 0020, 0021], and d) repeating steps (a) to (c) to form an object in a layerwise fashion [0018]. WO’814 fails to teach exposing the first layer of the polymer material to an energy source from an image, wherein the image is from an image projector. Hopkinson et al. (US’613) teach an analogous method for additive manufacturing [0178], including a step of exposing a layer of a polymer materials to an energy source from an image, wherein the image is from an image projector (array of mirrors projecting a bitmap image) [0178-0179] to vary the radiation incident across a layer [0143]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of WO’814 by exposing the first layer of the polymer material to an energy source from an image, wherein the image is from an image projector, because US’613 suggests this method to vary the amount of radiation to which a layer is exposed during manufacture.
WO’814 teaches exposing the first layer of the polymeric material to an energy source (light), which is converted to heat using a light-absorbing “fusing agent” applied to selected areas of a layer [0103-104] to raise the temperature up to a melting point [00111-0113]. WO’814 fails to teach explicitly a time of exposing as a percentage of time for at least a portion of polymer to undergo condensation. However, since WO’814 teaches a composition which absorbs light and converts it to heat in order to raise the temperature of the composition to a melting temperature, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of WO’814 by exposing a layer to light over a time which includes a) a time for a fusing agent to absorb light, b) a time for fusing agent to raise the temperature to a melting temperature and to undergo a condensation reaction, and c) a time for at least a portion of the polymer material to undergo a condensation reaction, and d) a time for the entire layer to undergo condensation -- in other words by exposing for a time that is longer that condensation time. Moreover, it would have been obvious to adjust the required times through routine optimization for the same reasons and to ensure the entire layer has adequately fused by allowing the entire layer eventually to complete a condensation reaction.
Regarding Claim 37, the additive manufacturing process includes a sintering process [0001].
Claims 1, 2, 4-6, 8, 12-18, 20, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 2021/0129428).
Regarding Claim 1, Gu et al. (US’428) teaches a method for increasing the molecular weight of a polymer material during an additive manufacturing process, the method comprising: a) disposing a first layer of the polymer material on a platform (Table 1, footnotes), b) exposing the first layer of the polymer material to an energy source for a sufficient period of time, such that at least a portion of the polymer material fuses or melts and undergoes a condensation reaction, c) controlling the condensation reaction by allowing a desired increased number average molecular weight of the polymer material (Abstract; Table 1; [0058]), wherein controlling the condensation reaction comprises adjusting an energy source-related parameter (wavelength, coherent light as laser [0008]), a polymer-related parameter (choosing thermoplastic polymer that undergoes condensation reaction [0039, 0058]), a temperature related parameter (choosing light which will provide increase in temperature sufficient to fuse or sinter a particular powder, Abstract), a process duration (build time, [0058]), or a combination thereof, and d) repeating steps (a) to (c) to form an object in a layerwise fashion (Abstract).
US’428 teaches selective sintering by exposing the first layer of the polymeric material to an energy source (light), which is converted to heat using a light-absorbing material applied to selected areas of a layer to be sintered [0030-0031] to raise the temperature up to a fusion or sintering temperature (Abstract). US’428 fails to teach explicitly a time of exposing as a percentage of time for at least a portion of polymer to undergo condensation. However, since US’428 teaches a composition which absorbs light and converts it to heat in order to raise the temperature of the composition to a desired temperature, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’428 by exposing a layer to light over a time which includes a) a time for a material to absorb light, b) a time for fusing agent to raise the temperature to a fusion or sintering temperature to undergo a condensation reaction, c) a time for at least a portion of the polymer material to undergo a condensation reaction, and d) time for the layer to undergo a condensation reaction -- in other words by exposing for a time that is longer that condensation time. Moreover, it would have been obvious to adjust the required times through routine optimization for the same reasons and to ensure the entire layer has adequately fused by allowing the entire layer eventually to complete a condensation reaction.
Regarding Claim 2, the method comprising maintaining the platform at an elevated temperature below an initial melting temperature or sintering temperature of the polymer material [0024].  
Regarding Claim 4, the additive manufacturing process includes a sintering process (Abstract).
Regarding Claim 5, step (b) includes exposing the first layer of the polymer material to an electromagnetic beam (laser) [0008, 0029].
Regarding Claim 6, US’428 teaches that the energy source may be selected from a laser [0008, 0024]. US’428 fails to teach an array of lasers. An array of lasers is prima facie obvious duplication of a laser.
Regarding Claim 8, the energy source increases the temperature of the first layer of the polymer (Abstract).
Regarding Claim 12, US’428 teaches or suggests increasing molecular weight through a controlled condensation reaction [0027, 0058, 0060-0061,0067]. US’428 fails to teach the recited range of molecular weight change. US’428 evidences that the molecular weight increase is a result-effective variable, where a drastic change in molecular weight can adversely affect flow properties, the ability to sinter, and the quality of the finished product [0027] and that changing process parameters, including temperature, influences the rate of change in molecular weight [0058]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’428 by increasing the molecular weight to within the recited range through routine optimization of properties of the build material, the sintering process, and the final product.
Regarding Claim 13, step (d) is also done to fuse the polymer material in a second layer to a fused portion of the first layer (Claim 1).  
Regarding Claim 14, the polymer material is selected from a polyamide, a polystyrene, a polyester, a polyacetal, a polyalkylene, a poly ether ether ketone, a poly (meth)acrylate, a polyimide, a polyketone, a polycarbonate, a polyolefin, a polyethene (polyethylene), a poly vinyl chloride, a blend thereof, a copolymer thereof, or a derivative thereof [0039].  
Regarding Claim 15, the layer of polymer material has a preferable thickness of 100 microns (Table 1).
Regarding Claim 16, US’428 fails to teach a duration of projecting an energy source. However, US’428 teaches a process that happens in time -- electromagnetic energy, including that in the form of light, is used to generate heat to fuse build material [0008]. US’428 also provides evidence that the rate of heat transfer and increase in temperature are result-effective variables, affecting the increase in molecular weight [0058]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’428 to project a source of energy for a duration of at least one second through routine optimization in order to provide sufficient heat and rate of temperature change to control changes in molecular weight, including those occurring through a condensation reaction. 
Regarding Claim 17, US’428 teaches a method for increasing the molecular weight of a polymer material during an additive manufacturing process, the method comprising: a) disposing a first layer of the polymer material on a platform (Table 1, footnotes), b) exposing the first layer of the polymer material to an energy source for a sufficient period of time, such that at least a portion of the polymer material fuses or melts and undergoes a condensation reaction, c) controlling the condensation reaction by allowing a desired increased number average molecular weight of the polymer material, and d) repeating steps (a) to (c) to form an object in a layerwise fashion (Abstract; Claim 1; [0027, 0058, 0060, 0061, 0067]).
Regarding Claim 18 US’428 teaches maintaining the platform at an elevated temperature below an initial melting temperature or sintering temperature of the polymer material and/or pre-heating the surface of the layer of powder polymer prior to step (b) (Claim 5; [0024, 0037]).
Regarding Claim 20, US’428 teaches that the additive manufacturing process includes a sintering process (Abstract).
Regarding Claim 29, US’428 teaches or suggests increasing molecular weight through a controlled condensation reaction [0027, 0058, 0060-0061,0067]. US’428 fails to teach the recited range of molecular weight change. US’428 evidences that the molecular weight increase is a result-effective variable, where a drastic change in molecular weight can adversely affect flow properties, the ability to sinter, and the quality of the finished product [0027] and that changing process parameters, including temperature, influences the rate of change in molecular weight [0058]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’428 by increasing the molecular weight to within the recited range through routine optimization of properties of the build material, the sintering process, and the final product.
Claims 10 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 2021/0129428) as applied to Claims 1 and 17 above, and further in view of Hsu (US 2017/0072633).
Regarding Claims 10 and 27, US’428 fails to teach controlling the condensation reaction by adjusting an energy source-related parameter selected from an intensity. Hsu (US’633) teach a method of additive manufacturing using a laser as a heat source, and suggests adjusting the laser’s intensity to adjust the amount of heat on the surface of the part [0011, 0024]. It would have been obvious at the time of invention to modify the process of US’428 by controlling the condensation reaction by adjusting the intensity of the energy source (laser), because US’633 suggests adjusting the intensity of a laser to adjust the heat.
Claims 34 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 2021/0129428) in view of Hopkinson et al. (US 2014/0314613).
Regarding Claim 34, Gu et al. (US’428) teaches a method for increasing the molecular weight of a polymer material during an additive manufacturing process, the method comprising: a) disposing a first layer of the polymer material on a platform (Table 1, footnotes), b) exposing the first layer of the polymer material to an energy source for a sufficient period of time, such that at least a portion of the polymer material fuses or melts and undergoes a condensation reaction, c) controlling the condensation reaction by allowing a desired increased number average molecular weight of the polymer material (Abstract; Table 1; [0058]), and d) repeating steps (a) to (c) to form an object in a layerwise fashion (Abstract). 
US’428 teaches selective sintering by exposing the first layer of the polymeric material to an energy source (light), which is converted to heat using a light-absorbing material applied to selected areas of a layer to be sintered [0030-0031] to raise the temperature up to a fusion or sintering temperature (Abstract). US’428 fails to teach explicitly a time of exposing as a percentage of time for at least a portion of polymer to undergo condensation. However, since US’428 teaches a composition which absorbs light and converts it to heat in order to raise the temperature of the composition to a desired temperature, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’428 by exposing a layer to light over a time which includes a) a time for a material to absorb light, b) a time for fusing agent to raise the temperature to a fusion or sintering temperature to undergo a condensation reaction, c) a time for at least a portion of the polymer material to undergo a condensation reaction, and d) time for the layer to undergo a condensation reaction. Moreover, it would have been obvious to adjust the required times through routine optimization for the same reasons and to ensure the entire layer has adequately fused by allowing the entire layer eventually to complete a condensation reaction.
US’428 fails to teach exposing the first layer of the polymer material to an energy source from an image, wherein the image is from an image projector. Hopkinson et al. (US’613) teach an analogous method for additive manufacturing [0178], including a step of  exposing a layer of a polymer materials to an energy source from an image, wherein the image is from an image projector (array of mirrors projecting a bitmap image) [0178-0179] to vary the radiation incident across a layer [0143]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’428 by exposing the first layer of the polymer material to an energy source from an image, wherein the image is from an image projector, because US’613 suggests this method to vary the amount of radiation to which a layer is exposed during manufacture.
Regarding Claim 37, the additive manufacturing process includes a sintering process (Abstract).
Response to Arguments
Applicant’s amendment, filed 14 June 2022, with respect to the objection to Claim 14 has been fully considered and overcomes the previous rejection.  The objection to Claim 14 has been withdrawn.
Applicant’s amendment, filed 14 June 2022, with respect to the double patenting warning concerning Claim 11 has been fully considered and avoids an objection. 
Applicant’s amendments, filed 14 June 2022, with respect to the rejection(s) of claim(s) 1-2, 4-5, 8, 14-15, 17-18, and 20 under 35 USC 102(a)(2) as anticipated by Woodruff et al. (WO’814) and with respect to the rejection(s) of Claims 1-2, 4-5, 8, 13-15,17-18, and 20 under 35 USC 102(a)(2) as anticipated by Gu et al. (US’428) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of claim amendments, which necessitate rejections under 35 USC 103 as obvious over Woodruff et al. (WO’814) and over Gu et al. (US’428).
Applicant's arguments filed 14 June 2022 with respect to the rejections of Claims 1-2, 4-6, 8, 10, 12-18, 20, 27, 29, 34, and 37 under 35 USC 103 have been fully considered but they are not persuasive.
In response to Applicant’s argument that neither Woodruff nor Gu suggests the additional limitations added by amendment regarding a time period that each layer is exposed to the energy source (Remarks, p. 8, last paragraph through p. 9, first paragraph), the argument is not convincing, because both Woodruff and Gu teach material which absorbs light energy and converts the energy to heat to raise the temperature of the polymeric material to a required temperature for melting, fusion or sintering. Moreover, because a fusing agent in Woodruff and an absorbing material in Gu is placed in select areas of a layer it takes additional time for an entire layer to undergo a condensation reaction than any local portion of polymer within that layer. Thus, Woodruff and Gu each implicitly suggests time for irradiating a layer with light and raising a temperature required for melting, fusing, or sintering in addition to time required to further irradiate select areas throughout a layer over some time after a portion of that layer has undergone a condensation for at least some period of time. Furthermore, it would have been obvious to continue irradiating the layer or any portion of polymeric material within the layer for a time longer than condensation occurs to ensure completion of fusion and/ or sintering of material in that portion of polymeric material and to continue exposing to an energy source other portions of a layer after any portion of polymeric material within the layer has undergone condensation in order to drive condensation throughout the entire layer and not only in a portion of polymeric material within that layer (see, in particular, Claims 1 and 17, which relate the time for exposing the first layer as a whole to time for at least a portion of polymer material within the layer to undergo condensation. Gu and Woodruff suggest that it would have been expected to take more time to irradiate an entire layer comprising multiple portions than to have a single portion within the layer to undergo condensation as a consequence of irradiating that one portion).
In response to Applicant’s argument that Gu is teaching increasing temperatures to reduce time of exposure (Remarks, p. 8), absorbing energy and heating with absorbed energy also takes additional time. Moreover, both Woodruff and Gu suggest selective application of fusing or radiation-absorbing material, which suggests uneven heating and uneven reaction time. Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to optimize the time of radiation relative to condensation and melting, sintering, or fusion to within the recited amount in order to ensure adequate heating, maintenance of a desirable temperature, desired molecular weights, desired extent of melting, fusion, or sintering, and/ or completion of required reactions over an entire layer.
Regarding Applicant’s opinion that because it was conventional in the art to add energy more quickly and then permit condensation to continue after an energy source is removed (Remarks, p. 9), the claims do not provide any boundaries for the limitation “to undergo the condensation reaction.” Moreover, although Applicant asserts what in his opinion was conventional, Applicant’s opinion is that of an interested party, and the prior art suggests that it would have been obvious to expose a layer longer than  required to undergo a condensation reaction as explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712